Action by plaintiff wife to recover damages for personal injuries and by her husband for property damage and loss of services. Plaintiff wife was injured when a bicycle, which she was riding on the sidewalk, collided with a large limb of a tree which was lying upon and across the sidewalk. Judgment in favor of plaintiffs reversed on the law and the facts, with costs, and complaint dismissed on the law, with costs. In riding the bicycle on the sidewalk plaintiff wife was violating the statute (Penal Law, § 1907) and was guilty of contributory negligence as matter of law. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.